Citation Nr: 1828340	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	James Wardell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at an August 2015 hearing conducted via videoconference.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in October 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with left ear hearing loss for VA purposes at any point during the appeal period.

2. A chronic low back disability was not manifested during the Veteran's period of active service, and a form of arthritis did not manifest to a compensable degree within one year of service discharge; any current low back disability is not otherwise etiologically related to such service. 

3. A chronic right ankle disability was not manifested during the Veteran's period of active service, and a form of arthritis did not manifest to a compensable degree within one year of service discharge; any current low back disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2017). 

2. The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 

3. The criteria for service connection for a right ankle disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  To the extent the Veteran has suggested additional service and VA treatment records may be outstanding, the Board notes that VA has attempted to obtain these records, but has been advised by the National Personnel Records Center (NPRC) and West Palm Beach and Miami VA Medical Centers that no such records are available.  The AOJ informed the Veteran that these records are unavailable, and informed him that he should submit any available records and other information and evidence in support of his claim, such as buddy statements.  See 38 C.F.R. § 3.159(e).  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

VA afforded the Veteran VA examination where warranted by law.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2017); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss due to in-service acoustic trauma.  Initially, the Board notes that service connection has been awarded for both right ear hearing loss and recurrent tinnitus and, thus, VA has previously acknowledged in-service acoustic trauma.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran was provided a VA audiological examination in July 2010.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
20
15
15
20

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 94 percent in the left ear.

At a second VA examination conducted in December 2015, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
25
20
15
20

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 96 percent in the left ear.

The reports of the July 2010 and December 2015 VA examinations clearly show the Veteran does not suffer from hearing loss of the left ear for VA purposes.  See 38 C.F.R. § 3.385.  There is no competent medical evidence of record indicating the Veteran has been diagnosed with left ear hearing loss for VA purposes at any point during the pendency of the current appeal.  

The Board acknowledges that the Veteran himself has claimed that he suffers from left ear hearing loss as a result of his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., exposure to loud noises and decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a left ear hearing loss disability at any point during the claim period so shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The preponderance of the evidence is against the claim of service connection for left ear hearing loss, and there is no doubt to be resolved.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107.

Low Back & Right Ankle Disabilities 

The Veteran also claims service connection for low back and right ankle disabilities as directly related to his active military service.  Specifically, he asserts that his current lumbar spine and right ankle disabilities are due to in-service sports injuries.

While the evidence reveals that the Veteran currently suffers from degenerative joint disease (DJD) of both the lumbar spine and right ankle, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, both a low back and right ankle disability.  While the Veteran was treated for a sports-related injury to his right hand and fifth finger, despite his current assertions, there is no indication he complained of, or sought treatment for, a low back or right ankle problem at this time or at any other point during his active service.  An October 1976 Report of Medical History, completed by the Veteran prior to his separation from active service, indicates he affirmatively denied a history of recurrent back pain, arthritis, and foot trouble.  In addition, an October 1976 Report of Medical Examination indicates normal lower extremities and spine and other musculoskeletal clinical evaluations.  As such, the Board finds that no chronic low back or right ankle disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records reveal that the Veteran himself reported that he began to experience low back pain following a January 1995 work injury.  See, e.g., June and July 1997 private treatment records.  In March 1998, the Veteran reported a prior work-related right ankle injury that required two years of treatment, though he did not indicate when this injury occurred, and he then reported no residual pain.  The Board notes that these first reports of low back and right ankle conditions occur over 15 years following the Veteran's separation from active service.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Furthermore, as the Veteran was not diagnosed with arthritis of the lumbar spine or right ankle until well after service, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Finally, the Board has considered whether service connection may be awarded for arthritis of the low back and/or right ankle based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board acknowledges the Veteran's assertions that he injured his low back and right ankle while playing sports during service, and has suffered with related pain of both joints ever since.  However, the Board finds such assertions are not credible.  As noted above, despite his current assertions, the Veteran did not complain of low back or right ankle pain in service, and he reported that his low back pain began following a post-service work-related injury in 1995.  In addition, as noted above, the Veteran himself denied a history of low back pain at service separation, and did not report any right ankle pain at the time.  These self-reports were repeated in a 1982 Report of Medical History as well.  Finally, the Board notes the Veteran's reports of the circumstances of his in-service injury and treatment, or lack thereof, for his claimed conditions have varied over the course of the appeal.  See, e.g., July 2010 notice of disagreement, July 2012 VA Form 9, and August 2015 Board hearing transcript.  

While the Veteran is competent to report his symptoms, the Board finds these statements are not credible as they are in significant conflict with the Veteran's affirmative statements at the time of separation that he did not have a history of low back pain or any other joint problems other than related to the right fifth finger.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  The Board finds it reasonable to conclude that, if the Veteran had experienced symptoms of low back and/or right ankle pain at service separation, he would not have affirmatively denied such symptoms even as he reported a history of other conditions at the time.  As such, service connection may not be granted for a low back or right ankle disability based solely on the lay statements submitted in support of the claim.  

The Veteran has not produced a competent medical opinion establishing an etiological link between his current low back and/or right ankle disabilities and his period of active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., joint pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute the only evidence upon which to grant the claim for service connection.  Latham, 7 Vet. App. at 365 (1995).

In sum, there is no competent medical evidence of record supporting the Veteran's assertion that his current low back or right ankle disabilities are etiologically related to his active service.  The absence of any complaints of or treatment for this condition in service, the affirmative denial of such symptoms at service discharge, and the lack of a diagnosis, complaints, or treatment for approximately 15 years after service, are probative evidence against the claim for direct service connection.  The only evidence in support of the claim, specifically the lay statements regarding the onset and continuity of symptomatology, have been found not credible in light of the objective medical and contemporaneous evidence and, thus, are afforded no probative value.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for low back and right ankle disabilities, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


